Citation Nr: 1002865	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1974 to May 1976. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and granted service connection for tinnitus, assigning a 10 
percent disability rating. 

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus. As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the Veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The Veteran's case is not 
among them.

FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
military service and his currently diagnosed hearing loss.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, and such may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and an increased rating for service-connected tinnitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. However, for reasons expressed below, the Board finds 
that resolution of the issue involving the claim for an 
increased disability rating for tinnitus is based on the 
operation of law and that the VCAA is not applicable. 
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter. Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. See VAOGCPREC 5-2004.

As discussed below, the tinnitus claim cannot be granted 
based on operation of law.  No amount of VCAA notice or 
assistance would serve to alter the posture of the case as to 
this issue.

Further, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the service 
connection issue.  The Board observes in this connection that 
the Veteran was informed of the evidentiary requirements for 
service connection claims in a January 18, 2005 letter from 
the RO. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 18, 2005 letter, wherein the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal Agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letter to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See the January 18, 2005, letter at page 1.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue; the Veteran was 
advised as to elements (2) and (3) in the January 18, 2005 
letter.  Because of the denials of his claim, elements (4) 
and (5) are moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and post-service outpatient  
medical records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in April 2005.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate audiological examination, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that this examination is adequate for purposes of 
rendering a decision in the instant appeal. See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
April 2005 VA audiology examination report reflects bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The examiner 
noted diagnoses of normal to moderately severe high frequency 
sensorineural hearing loss in the right ear and mild to 
severe high frequency mixed hearing loss in the left ear.  
Hickson element (1) is accordingly met for both claims.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the medical reports does not reveal a diagnosis 
of bilateral hearing loss in service, or within the one year 
presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  Accordingly, Hickson element (2) is not met 
with respect to disease.  

Turning to in-service injury, the Board notes the Veteran's 
assertions that he sustained acoustic trauma during service 
as he did not have consistent use of hearing protection.  He 
specifically cited to noise exposure during advanced infantry 
training.  The Veteran's DD 214 shows that his military 
occupational specialty [MOS] was a rifleman.  This MOS is 
consistent with hazardous noise exposure.  Hickson element 
(2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e. the relationship, if any, 
between the Veteran's bilateral hearing loss and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A January 1998 private treatment record noted the Veteran's 
long history of noise exposure, which included firearm use 
both in service and in his then current job at the 
Corrections Department.  The Veteran also indicated that he 
experienced a post-service episode in which lightning struck 
near the building he was in and a telephone short circuited 
with a very loud rifle-like noise in his left ear.  
The clinician noted an assessment of asymmetrical high 
frequency hearing loss consistent with noise exposure, and 
opined that the left asymmetrical hearing loss was probably 
due to his episode of [post-service] noise trauma years 
earlier. 

The April 2005 VA examiner opined that based on the Veteran's 
history of military noise exposure, his discharge in May 
1976, and an audiogram showing normal hearing in March 1977, 
that it was not as likely as not that at least a portion of 
the Veteran's hearing loss was a result of military service.  
In the report, the examiner noted the Veteran's non-military 
history of noise exposure, which included hunting and using a 
lawnmower for which he wore ear protection.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinions cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claims; he has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hearing loss and service, their opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Veteran contends that he has had hearing loss since 
service and his symptoms have worsened over time.  The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, there is no indication of hearing 
loss for years after service.  Notably, a March 1977 
audiogram showed normal hearing.  The first indication of 
hearing loss in the record is not until January 1998, 22 
years after service discharge.  In the interim, there were no 
complaints of, or treatment for, hearing loss.  Moreover, as 
was noted above, there was a significant intervening history 
of post-service noise exposure.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling. 

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85- 
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability. [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent.

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

10% Tinnitus, recurrent.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

The Veteran filed his claim of entitlement to service 
connection for tinnitus in November 2004.  Therefore, only 
the most recent version of the regulation is applicable to 
his claim.  However, as will be explained in greater detail 
below, under all versions of the regulation, the maximum 
rating which is available for tinnitus is 10 percent.

Analysis

Schedular rating

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  The current 
version of Diagnostic Code 6260, effective June 13, 2003, 
makes it clear that a single evaluation of 10 percent for 
tinnitus will be assigned "whether the sound is perceived in 
one ear, both ears, or in the head."  That version, which as 
noted above is applicable in this case, has never been in 
dispute.  

Recent litigation concerning increased disability ratings for 
tinnitus revolved around the matter of whether the previous 
version of Diagnostic Code 6260 (which as indicated above is 
not applicable to this Veteran's appeal but will be discussed 
for the sake of completeness) allowed for separate 10 ratings 
for tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. The Federal Circuit, however reversed the Court's 
holding in Smith, concluding that the Court erred in not 
deferring to VA's interpretation of Diagnostic Code 6260, 
which is that a veteran is entitled only to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 
7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the Veteran and his representative 
are inapposite to the Federal Circuit's holding.  

Because there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular rating consideration

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2009) [extraschedular rating criteria].

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Conclusion

For the reasons and bases expressed above, the Veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied. 

An increased disability rating for service-connected tinnitus 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


